DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 21 November 2021 has been considered and entered. Accordingly, claims 1-4, 6-12, and 14-20 are pending in this application. Claims 5 and 13 are cancelled; claims 1, 6, 9, 14, and 17 are currently amended; claims 2-4, 7, 8, 10-12, 15, 16, and 18-20 are original.

Allowable Subject Matter
Claims 1-4, 6-12, and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Bier et al. (previously presented)(US 2020/0104428 A1) discloses storage of an index structure, receiving query requests against keys of the index structure, and generating a read set for a blockchain transaction as set forth in the non-final rejection.
Bier does not disclose “determine that a validity of the blockchain transaction is not affected by the range query, read a set of keys for the range query from the nodes in the index structure, generate a read set for the blockchain transaction which omits the set of keys read for the range query, and store the read set in a blockchain block” as currently amended.
([0319]-[0321]; [0348]; [0350], A read set is produced from querying a blockchain. Validation on the result set is performed by re-executing the request and checking results against those previously computed.). However use of range queries on the blockchain and generation and storage of the read set as claimed are not disclosed.
Wood et al. (US 2019/0361842 A1) discloses range queries against a blockchain by querying a range of keys ([0101]; [0102]).
Qu (CN 208781225 U) discloses range searching by reading node information of a tree index structure in accordance with a query range.
However, the prior art does not disclose or render obvious, when taken as a whole, all the features of independent claims 1, 9, and 17 as currently amended.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-4, 6-8, 10-12, 14-16, and 18-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 9, and 17, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167